        Case 6:20-cv-00563-ADA Document 13-2 Filed 08/17/20 Page 1 of 4




                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION



MARTIN KUSTER,

               Plaintiff,

                       v.                            Case No. 6:20-cv-00563-ADA

WESTERN DIGITAL
TECHNOLOGIES, INC.,                                  JURY TRIAL DEMANDED

               Defendant.




  DECLARATION OF SRIDHAR NARA IN SUPPORT OF DEFENDANT WESTERN
  DIGITAL TECHNOLOGIES, INC.’S MOTION TO TRANSFER AND TO DISMISS

I, Sridhar Nara, declare as follows:

       1.      I started work at Western Digital in June 2019 and I am currently employed as a

Product Manager for USB products, including the iXpand and Ultra product lines.

       2.      I submit this declaration in support of Defendant Western Digital Technologies,

Inc.’s (“WDT”) Motion to Transfer and to Dismiss in the above-captioned action. I submit this

declaration based upon my personal knowledge and my investigation of the facts below. If called
upon to testify, I could and would testify competently to these facts.

       3.      It is my understanding that Mr. Kuster has accused a variety of USB 3.0 flash

devices of infringement (“Accused Products”) in the above-captioned action. By virtue of my

management position, I am familiar with the identity and location of the documents and witnesses

that are relevant to the development, engineering, marketing, sales, and finance related to the

Accused Products.




                                                 1
          Case 6:20-cv-00563-ADA Document 13-2 Filed 08/17/20 Page 2 of 4




         4.     WDT is incorporated in the State of Delaware and WDT’s principal executive

offices and corporate headquarters are located at 5601 Great Oaks Parkway, San Jose, California

95119.

         5.     WDT and its affiliates employ thousands of people, such as myself, in its Fremont,

Milpitas, and San Jose offices, California.

         6.     By virtue of my position with Western Digital, I am familiar with technical and

business aspects of the Accused Products. I am based in WDT’s Milpitas, California office (the

“Milpitas Office”). Other members of my team are also based in the Milpitas Office and are also

knowledgeable about the technical and business aspects of the Accused Products.

         7.     I know and I am informed that the vast majority of U.S.-based employees of WDT

and its affiliates with knowledge relevant to the Accused Products are located in Milpitas,

California. I know and am informed that there are no employees with knowledge relevant to the

Accused Products located in Austin, Texas. The employees in Milpitas can testify to product

features and design, marketing, total addressable market, market share, sales, and revenue, among

other things.

         8.     One such employee is Trac Doan, a Principle Engineer familiar with the technical

aspects of the Accused Products. Mr. Doan is based in the Milpitas Office along with other

members of his team who are also familiar with the technical aspects of the Accused Products.
         9.     Another such employee is Brian Pridgeon. Mr. Pridgeon is a Director of Product

Marketing and is familiar with the marketing of the Accused Products. He is based in the Milpitas

Office along with other members of his team who also have knowledge of the marketing of the

Accused Products.

         10.    Another such employee is Alfonso Calderon, a Senior Manager of Industrial

Design. He is familiar with the aspects relating to industrial design of the Accused Products. He

is based in the Milpitas Office along with other members of his team who are also familiar with

aspects relating to the industrial design of the Accused Products.




                                                 2
           Case 6:20-cv-00563-ADA Document 13-2 Filed 08/17/20 Page 3 of 4




          11.   In addition to the above-named individuals and their team members, members of

the accounting and finance team who are familiar with the sales and revenue related to the Accused

Products are based in the Milpitas Office.

          12.   Members of the customer technical support team who are familiar with the features

of the Accused Products and customer feedback regarding the Accused Products are also based in

the Milpitas Office.

          13.   Members of the manufacturing operations and supply chain teams who are familiar

with the manufacturing and movement of the Accused Products are also based in the Milpitas

Office.

          14.   Members of these and other teams who may have information regarding the

Accused Products sit in overseas locations including India, Malaysia, China, and other non-U.S.

locations.

          15.   I am informed that WDT leases two office spaces in Austin, Texas (“the Austin

Offices”). As to the first office space located at 9442 Capital Texas Hwy, Austin, approximately

two individuals use this office space. There is no sign identifying WDT. As to the second office

space located at 7501 Capital Texas Hwy, Austin, I understand that two teams use this office space.

One team, consisting of approximately 12 individuals, is focused on the development of RISC-V

architectures, which has nothing to do with USB flash devices like the Accused Products. The
second team, which is the same team that uses the 9442 Capital Texas Hwy office space, is a

technical sales support team that supports a large local customer with hard drives and solid-state

drives and has nothing to do with USB flash devices like the Accused Products. As such, the

Austin Offices are not used in any way in the design, development, or operation of the Accused

Products. Further, neither office space operates as an official WDT “office.” It is merely

workspace for the few individuals located in that area. I also understand that WDT employs

approximately 75 individuals total who live in the State of Texas, most of whom primarily work

remotely (i.e., not in WDT affiliated offices).




                                                  3
Case 6:20-cv-00563-ADA Document 13-2 Filed 08/17/20 Page 4 of 4
